Peters, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered March 11, 2005, which, inter aha, granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to extend respondent’s placement with petitioner.
In December 2003, respondent was adjudicated a juvenile delinquent and placed in petitioner’s custody for a period of one year. This proceeding was initiated for an extension of respondent’s placement and an approval of his permanency plan. After a hearing, Family Court granted the relief requested, thus prompting this appeal.
We find no error in Family Court’s consideration of the *960Uniform Case Review Risk Assessment and Service Plan, annexed as an exhibit to the petition, since those documents are required by 22 NYCRR 205.17 (d) (2). In addition to its consideration of those documents, Family Court reviewed the testimony of the director of clinical services at respondent’s residence, its social worker and the family’s foster care caseworker, before determining that it was not in respondent’s best interests to return to his mother’s custody. It found that the mother was unable to provide respondent with meaningful and adequate supervision in light of his then-current behaviors, which demonstrated that he posed a danger to himself, his mother and the community. It further determined that petitioner made reasonable efforts with both respondent and his mother to assist in respondent’s safe return home (see Family Ct Act § 355.3 [4] [i]; Matter of Michael RR., 266 AD2d 709, 710-711 [1999]). According due deference to the credibility determinations made by Family Court (see Matter of Michael RR., supra at 710; Matter of Sabrina S., 256 AD2d 914, 915 [1998]), we find that a preponderance of credible evidence supports the determination rendered (see Family Ct Act § 350.3 [2]; see also Matter of Mickie PP., 279 AD2d 943, 945 [2001]).
Cardona, P.J., Spain, Carpinello and Kane, JJ., concur. Ordered that the order is affirmed, without costs.